Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 31-50 are presented for examination and claims 1-30 are cancelled. 
Specification
2. 	The “CROSS-REFERENCES TO RELATED APPLICATIONS” is missing on the first page of the specification after the title, See 37 CFR 1.78 and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Watson et al. (US 2010/0179708) in view of (Norio et al. (JPH09215193A).
Regarding claims 31, 40 and 47, Watson discloses the processor (microprocessor), reduce peak demand of electricity, the method comprising:
 receiving, from an electric utility and at an appliance load manager of a residential customer, an instruction to cycle on and cycle off an air conditioner during a time range that will occur at a future time in order to reduce the peak demand of electricity during the time range ([0052], [0049], Fig. 12-22, communication line with the electrical company could be established. Thus, the electrical company may be able to send a signal in advance to pre-chill the refrigerator (or in the case of an air conditioner, decrease the room temperature during off-peak rates as a pre-chill maneuver) and, in turn, increase the temperature setting during on-peak rates);  
displaying, on a display of the appliance load manager and before the future time occurs, the time range that includes a start time and a stop time that notifies the residential customer that the appliance load manager will control cycling of the air conditioner during the time range in order to reduce the peak demand of electricity during the time range ([0050]-[0053], , Fig. 12-21, the consumer is given the ability to select via a user interface which items are incorporated into the on-peak demand via an enable/disable menu, or to provide input selection such as entry of a zip code (FIG. 10) in order to select the utility company and time of use schedule (FIG. 11), or using a time versus day of the week schedule input method) to allow the CPU (microprocessor) of the appliance to determine how to respond to an incoming signal asking for a load shedding response. For example, the CPU will turn on, turn off, throttle, delay, adjust, or modify specific functions and features in the appliance to provide a turndown in power consumption); and 
reducing the peak demand of electricity during the time range by controlling, with the appliance load manager, the air conditioner to cycle on and cycle off during the time range ([0050]-0053], [0049], microprocessor to execute actions in the appliance to deliver load shedding or lowering power consumption by using the on-peak demand hours and off-peak demand hours).
Watson fails to disclose the display function is automatically.
Norio discloses the cutoff order of devices is displayed reliably and clearly. A prediction unit 6-2 calculates a predicted power usage amount based on an actual power usage status. If the predicted power consumption exceeds the target power consumption, power demand data (see FIG. 4) corresponding to the excess power is generated and stored in the power demand database 6-4. The installation status and display the start / stop priority order, the scheduled cutoff time, and the cutoff level is automatically displayed on the screen when the predicted power consumption exceeds the target power consumption. 
Watson and Norio are analogous art. They relate to power usage management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute an on-going power demand control device  of Norio for the a load shedding response Watson in order to reliably and clearly display the cut-off order of power loads in addition to the cut-off level and  to provide an electric power demand control device that can eliminate the anxiety of.
Regarding claims 32, 43 and 49, Watson discloses displaying, on the display of the appliance load manager, an option for the residential customer to reject control of the air conditioner during the time range ([Fig. 5, [0015], [0040]-[0042], a user overrides, or appliance finishes need cycle or priority changes. The customer can deactivate the energy savings mode by selecting a feature on the appliance front end controls (i.e. user interface board) before or during the appliance use or at the controller. The central controller handles energy management between the utility and home appliances, lighting, thermostat/HVAC, etc. with customer choices (to reject or accept) incorporated in the decision-making process).
Regarding claim 33, Watson discloses receiving, at the appliance load manager and from the residential customer, an indication to reject control of the air conditioner during the time range; and 3Application No. 16/792,281 transmitting, from the appliance load manager and to the electric utility, the indication of the residential customer to reject control of the air conditioner during the time range ( [0041], [0046], Two-way or one-way communication devices may be connected to the port. These communication devices will receive signals from a remote controller, process those signals and as a result communicate an operational state to the main controller of the appliance. This operational state is communicated to the main controller by one or more remote controllers in a specific format determined by the appliance. The customer can deactivate the energy savings mode by selecting a feature on the appliance front end controls (i.e. user interface board) before or during the appliance use or at the controller.
Regarding claim 34, Watson discloses displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner will not run immediately when requested by the residential customer but is being controlled by the appliance load manger during the time range ( [0042], An energy savings mode of an appliance can thereby be controlled or regulated based on priority (will not run immediately rather by priority and energy availability) and energy need level sent from the controller and/or the customer (FIG. 6). Likewise, consideration to use of local energy storage and use of a local generator to offset peak demand limit can be incorporated into the energy management considerations, or provide the ability to override mode of energy savings through the controller or at the appliance, lighting, or thermostat/HVAC (FIGS. 7 and 8).
Regarding claims 35 and 48, Watson discloses displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner is executing in an energy reduction mode in which the appliance load manager is cycling the air conditioner on and off to receive electricity at a reduced rate from the electric utility ([0046], Fig. 18-20, appliance main controller causes the appliance to run a predetermined operational mode. 
Regarding claim 36,  Watson discloses displaying, on the display of the appliance load manager and during the time range, a message indicating to the residential customer that the air conditioner is being controlled by the appliance load manager to purchase power at a lower rate ([0013], [0016], [0049], During on-peak demand times, the fan operating speeds can be reduced, and/or compressor operating speed reduced in order to reduce energy consumption. Other power load reducing measures in a refrigerator may include (reducing before on-peak hours) the temperature of the freezer and refrigerator compartments in a refrigerator (pre-chill) and slightly increase temperature setting during on-peak rates. For example, just before peak rate time, the temperature setting could be decreased by 1-2 degrees (during off-peak rates).
Regarding claim 37, Watson discloses receiving, at the electric utility and from the appliance load manager, an amount of power that the air conditioner used before the time range; and calculating, by the electric utility, an amount of power that the air conditioner will use during the time range based on the amount of power the air conditioner used before the time range ([0046]-[0051], Fig. 14-19, operational modes are designed into the appliance(s) and result in different resource consumption levels or pattern, even delaying use the appliance perspective is to allow the onboard CPU (microprocessor) of the appliance to determine how to respond to an incoming signal asking for a load shedding response. For example, the CPU will turn on, turn off, throttle, delay, adjust, or modify specific functions and features in the appliance to provide a turndown in power consumption (FIG. 20).
Regarding claims 38 and 44, Watson discloses cycling, by the appliance load manager, the air conditioner on and off to reduce the peak demand of electricity during the time range while maintaining a room of the residential customer within a temperature range that rises during the time range (Fig. 14, [0049], [0052], just before peak rate time, the temperature setting could be decreased by 1-2 degrees during off-peak rates).
Regarding claims 39 and 46, Watson discloses charging, by the electric utility, the residential customer a penalty when the residential customer elects to not comply with the instruction to cycle on and off the air conditioner during the time range ([0046], the consumer given the authority to modify the appliance responses to a given rate signal. The consumer would be presented a "check box" of potential response modes and allowed to choose within set parameters. For instance, the consumer might be allowed to choose the amount of temperature adjustment a refrigerator will make in response to a high utility rate/penalty).
Regarding claim 41, Watson discloses receiving, at the appliance load manager and from the residential customer, an instruction to override control of the air conditioner during the time frame ([0042, Fig. 7-8, the energy management considerations, or provide the ability to override mode of energy savings through the controller or at the appliance, lighting, or thermostat/HVAC).
Regarding claim 42, Watson discloses the time frame being displayed on the display of the appliance load manager includes a start time and a stop time for 5Application No. 16/792,281when the appliance load manager will be cycling the air conditioner to reduce the peak demand of electricity (Fig. 13, on-peak time start/stop and off-peak time start/stop rang).
Regarding claim 45 and 50, Watson discloses the display automatically displays, in response to receiving the instructions from the power distributor, a message indicating to the residential customer that the air conditioner is executing in an energy reduction mode in which the appliance load manager is executing the cycling on and the cycling off the air conditioner per instructions received from the power distributor ([0046], Fig. 18-20, appliance main controller causes the appliance to run a predetermined operational mode).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35 and 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,289,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant US application 17/694,814 and Parent US Patent 11,289,909 have similar limitation as shown below:
Instant Patent Application 17/694,814
Parent US Patent 11,289,909
31. (new) A method comprising: 

receiving an instruction from an electric utility that instructs an appliance load manager of a residential customer to cycle on and cycle off an air conditioner during a time range that will occur at a future time in order to reduce peak demand of electricity during the time range at the future time; 

automatically displaying, on a display of the appliance load manager before the future time occurs and in response to receiving the instruction, the time range that includes a start time and a stop time that notifies the residential customer that the appliance load manager will control cycling of the air conditioner during the time range to reduce the peak demand of electricity during the time range; and 

reducing the peak demand of electricity during the time range by controlling, by the appliance load manager, the air conditioner to cycle on and cycle off during the time range.

Claims 40 and 47 have similar limitation.
 1.  A method to reduce peak demand of electricity, the method comprising: 
receiving, from an electric utility and at an appliance load manager of a residential customer, an instruction to cycle on and cycle off an air conditioner during a time range that will occur at a future time in order to reduce the peak demand of electricity during the time range; 

automatically displaying, on a display of the appliance load manager and in response to receiving the instruction from the electric utility before the future time occurs, the time range that includes a start time and a stop time that notifies the residential customer that the appliance load manager will control cycling of the air conditioner during the time range in order to reduce the peak demand of electricity during the time range; and                           
 
reducing the peak demand of electricity during the time range by controlling, with the appliance load manager, the air conditioner to cycle on and cycle off during the time range.
Claims 10 and 17 have similar limitation.
32. (new) The method of claim 31 further comprising: displaying, on the display of the appliance load manager, an option for the residential customer to reject the cycling of the air conditioner during the time range.
Claims 43 and 49 have similar limitation.
2. The method of claim 1 further comprising: displaying, on the display of the appliance load manager, an option for the residential customer to reject control of the air conditioner during the time range.
Claims 13 and 19 have similar limitation.
33. (new) The method of claim 31 further comprising: receiving, at the appliance load manager and from the residential customer, an instruction to reject the cycling of the air conditioner during the time range; and transmitting, from the appliance load manager and to the electric utility, an indication that the residential customer rejects the cycling of the air conditioner during the time range.
3. The method of claim 1 further comprising: receiving, at the appliance load manager and from the residential customer, an indication to reject control of the air conditioner during the time range; and transmitting, from the appliance load manager and to the electric utility, the indication of the residential customer to reject control of the air conditioner during the time range.
Claim 14 has similar limitation.
34. (new) The method of claim 31 further comprising: displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner will not run immediately when requested by the residential customer but is being controlled by the appliance load manger during the time range.
4. The method of claim 1 further comprising: displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner will not run immediately when requested by the residential customer but is being controlled by the appliance load manger during the time range.
45. (new) The method of claim 40 further comprising: displaying, during the time range, a light on the appliance load manager that indicates to the residential customer that the air conditioner is executing in an energy reduction mode in which the appliance load manager is cycling the air conditioner on and off to receive electricity at a reduced rate from the power distributor.
Claim 50 has similar limitation.
5. The method of claim 1 further comprising: displaying, on the display of the appliance load manager, an indication indicating to the residential customer that the air conditioner is executing in an energy reduction mode in which the appliance load manager is cycling the air conditioner on and off to receive electricity at a reduced rate from the electric utility.
Claims 15 and 20 have similar limitation.
42. (new) The method of claim 40, wherein the time frame being displayed on the display of the appliance load manager includes a start time and a stop time for when the appliance load manager will be cycling the air conditioner to reduce the peak demand of electricity.
6. The method of claim 1 further comprising: receiving, at the appliance load manager and from the electric utility, an instructing when to start cycling the air conditioner to reduce the peak demand of electricity during the time range.
Claim 12 has similar limitation.
37. (new) The method of claim 31 further comprising: receiving, at the electric utility and from the appliance load manager, an amount of power that the air conditioner used before the time range; and calculating, by the electric utility, an amount of power that the air conditioner will use during the time range based on the amount of power the air conditioner used before the time range.
7. The method of claim 1 further comprising: receiving, at the electric utility and from the appliance load manager, an amount of power that the air conditioner used before the time range; and calculating, by the electric utility, an amount of power that the air conditioner will use during the time range based on the amount of power the air conditioner used before the time range.
Claim 18 has similar limtation.
38. (new) The method of claim 31 further comprising: cycling, by the appliance load manager, the air conditioner on and off to reduce the peak demand of electricity during the time range while maintaining a room of the residential customer within a temperature range that rises during the time range.
Claims 44 has similar limitation.
8. The method of claim 1 further comprising: cycling, by the appliance load manager, the air conditioner on and off to reduce the peak demand of electricity during the time range while maintaining a room of the residential customer within a temperature range that rises during the time range.
39. (new) The method of claim 31 further comprising: charging, by the electric utility, the residential customer a penalty when the residential customer elects to not comply with the instruction to cycle on and off the air conditioner during the time range.
Claim 46 has similar limitation.
9. The method of claim 1 further comprising: charging, by the electric utility, the residential customer a penalty when the residential customer elects to not comply with the instruction to cycle on and off the air conditioner during the time range.
Claim 16 has similar limitation.



Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Besore et al. (US 2012/0095606) discloses an energy management system for an appliance comprising an interface to receive a schedule having an off-peak time segment and an on-peak time segment; a control to determine an operation to be performed by the appliance.
Miller et al. (US 2006/0276938) discloses provided for optimizing the control of energy supply and demand. An energy control unit includes one or more algorithms for scheduling the control of energy consumption devices on the basis of variables relating to forecast energy supply and demand.
Horst et al. (US 2003/0233201) discloses a system that facilitates and implements energy savings decisions by a home owner. The system will increase the energy and cost efficiency of an energy supply network by providing a mechanism to reduce the peak level of energy demand. A controller in logical communication with energy consuming appliances responds to request for energy from energy consuming appliances and devices by permitting or curtailing energy supply to the appliances or devices based on evaluation of a plurality of logical considerations

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119